UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

IRVIN M. CLARK,
Petitioner,

v.

EAGLE NEST, INCORPORATED;
                                                                No. 98-1692
DIRECTOR, OFFICE OF WORKERS'
COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,
Respondents.

On Petition for Review of an Order
of the Benefits Review Board.
(97-1343-BLA)

Submitted: October 27, 1998

Decided: December 2, 1998

Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Roger D. Forman, FORMAN & CRANE, L.C., Charleston, West Vir-
ginia, for Petitioner. William S. Mattingly, JACKSON & KELLY,
Morgantown, West Virginia, for Respondents.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Irvin M. Clark seeks review of the Benefits Review Board's
("Board") decision and order affirming the administrative law judge's
("ALJ") denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-
945 (West 1986 & Supp. 1998). The ALJ evaluated this claim under
20 C.F.R. Part 718 (1997) of the applicable regulations and found the
medical opinion evidence of record sufficient to show Clark's total
disability, but insufficient to establish that Clark suffered from pneu-
moconiosis caused in part by coal mine dust. The Board affirmed the
ALJ's findings. Finding no reversible error, we affirm.

The X-ray evidence consisted of thirty-six readings of nine films.
Clark contends the ALJ erred by allowing the Employer to admit evi-
dence of the readings because it was cumulative. Specifically, he con-
tends that without limits on evidence, "[t]here is no way to compete
with the moneyed interests." Appellant's Br. at 4. The ALJ found the
evidence relevant with regard to several contested issues. Clark fails
to indicate how the ALJ's decision was in error. Merely citing to the
quantity of evidence is insufficient to show that it is cumulative or
repetitive. We therefore find that the ALJ did not abuse his discretion
in admission of evidence. See Underwood v. Elkay Mining, Inc., 105
F.3d 946, 949 (4th Cir. 1997) (ALJ's decision to admit evidence is
reviewed for abuse of discretion).

Clark also contends the ALJ evaluated the X-ray evidence merely
by noting that there were more negative readings than positive read-
ings. The ALJ did more than merely count the X-rays. In fact, the
ALJ stated that the party with greatest number of medical opinions is
not automatically entitled to prevail. He reviewed the relevant qualifi-
cations of all the X-ray readers and noted that the more qualified read-
ers did not find pneumoconiosis. See Adkins v. DOWCP, 958 F.2d 49,
52 (4th Cir. 1992) (primary method of evaluating the reliability of an

                    2
expert's opinion is her expertise and qualifications). Contrary to
Clark's contention, the ALJ's reasoning is obvious, and his finding
that the X-ray evidence did not establish pneumoconiosis is supported
by substantial evidence. See Doss v. DOWCP, 53 F.3d 654, 658 (4th
Cir. 1995).

Clark also contends the ALJ erred by refusing to evaluate the bias
of the Employer's physicians or to recognize their hostility to the
premises of the Federal Black Lung Act. In Underwood, we stated,
albeit in dicta, that an ALJ should consider whether an expert's opin-
ion was based on an independent examination of the record or was
"the product of bias in favor of the party retaining the expert and pay-
ing the fee." Underwood, 105 F.3d at 951. The Supreme Court has
held, however, that bias cannot be presumed merely because an expert
is compensated for his opinion. See Richardson v. Perales, 402 U.S.
389, 403 (1971). Clark identifies no other factor suggestive of bias in
this case. Thus, the ALJ properly considered the reports of the
employer's physicians.

Clark claims that the ALJ erred by crediting the opinions of Drs.
Crisalli, Castle and Zaldivar because those opinions were premised on
the view, discredited in our decision in Warth v. Southern Ohio Coal
Co., 60 F.3d 173 (4th Cir. 1995), that coal dust exposure cannot cause
or contribute to an obstructive disorder. The ALJ did not consider Dr.
Zaldivar's conclusions in making his findings. As for Crisalli and
Castle, both physicians supported their opinions with objective evi-
dence and Clark's thirty-year history of smoking. Substantial evi-
dence thus supports the ALJ's reliance on their opinions.

We also find substantial evidence supports the ALJ's rejection of
the opinions of Drs. Walker and Rasmussen. Dr. Rasmussen's report
contained very little relevant information concerning Clark's disabil-
ity. As for Dr. Walker, the ALJ assigned his opinion less weight
because the record did not contain his qualifications. Clark contends
that the ALJ erred in "giving [his opinion] less weight because a silly
piece of paper is missing, when his evidence is so critical." We have
previously stated that experts' respective qualifications are important
indicators of the reliability of their opinions. See Sterling Smokeless
Coal Co. v. Akers, 131 F.3d 438, 440, 441 nn.1-2 (4th Cir. 1997);

                    3
Adkins, 958 F.2d at 52. Since Dr. Walker's qualifications were not in
the record, the ALJ did not err in assigning his opinion less weight.

Accordingly, we affirm the decision of the Board. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4